FILED ___ LODGED
RECEIVED ___ COPY

FEB 27 2020

CLERK U S DISTRICT COURT

WAIVER OF INDICTMENT DISTRICT OF ARIZONA

| BY SMyy__s«zDEPUTY

 

 

UNITED STATES DISTRICT COURT
FOR THE
DISTRICT OF ARIZONA

United States of America, CR - 1.0 -Cojbb- COX Phx-DI ct
Plaintiff,

VS.

TN: Bret Jay Seltzer
Bret Seltzer,

 

Defendant.

Bret Seltzer, the above-named defendant, who is accused of one count of Misprision
of Felony, in violation of 18 U.S.C. § 14, being advised of the nature of the charge and of

his rights, waives in open court prosecution by indictment and consents that the proceeding

Defendant

“ADAM FELDMAN
Counsel for Defendant

may be by information instead of by indictment.

Date 02/2 7 foore

 
